DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 is objected to because of the following informalities:  
"the magnitude" on line 4 of claims 1 and 9 should to be --a magnitude  -- respectively.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pankratz et al. (US 2019/0096633 A1).
Regarding claim 1, Pankratz et al. teaches an ignition method of a plasma chamber (220 in Fig. 2) comprising steps (steps corresponding to the timing diagram Fig. 3A illustrates the changing of a voltage during a plasma ignition sequence, see para [0012]) of: 
(a) starting softly an ignition voltage to a first voltage (see Fig. 3A where the starting offset voltage applied to the chamber being the first voltage being a negative voltage below zero volt, see para [0029]) wherein the ignition voltage is a DC voltage (see varying DC voltage applied to the chamber 220 through the operation of the switching device, see para [0028]),
(b) decreasing the magnitude of the ignition voltage to a second voltage (the timing diagram Fig. 3A the second voltage being -1975 V as shown in Fig. 3A) after a first ignition time (duration from the time 0 to the time when the voltage decreased to -1975), 
(c) increasing the magnitude of the ignition voltage to the first voltage after a second ignition time (after first T2 Dwell Time, the voltage increases from the second voltage -1975 v to the first voltage 0 v, where the latter of the magnitude of the first voltage being 0V and the former first voltage being the negative below zero volts after the first T1 ), and 
(d) repeating the step (b) and the step (c) until the ignition is successful (repeating until ignition is detected, see para [0030]),
	wherein the latter of the magnitude of the first voltage is different from the former of the magnitude of the first voltage (the latter being -1975v while former being the negative below zero volts after the first T1), or the latter of the magnitude of the second voltage is different from the former of the magnitude of the second voltage (the second voltage limitation being an alternative of the first voltage condition, i.e. OR condition where the first voltage condition is met since the former first voltage is different from the latter first voltage).
Regarding claim 2, Pankratz et al. teaches the ignition method of the plasma chamber in claim 1, wherein a ratio between the first ignition time continued with the first voltage and the second ignition time continued with the second voltage is adjustable (the control 250 in Fig. 2 sets T1 to be 1400 usec and T2 to be 1300 usec, where the ratio of T1 and T2 is adjusted, see para [0032])
Regarding claim 3, Pankratz et al. teaches the ignition method of the plasma chamber in claim 1, wherein when the ignition voltage is negative (when the voltage is the first voltage being a negative voltage below zero volt), the magnitude of the first voltage is greater than the magnitude of the second voltage (the second voltage being -1975 v such that the first voltage being a negative voltage below zero volt is greater than-1975v).
Regarding claim 4, Pankratz et al. teaches the ignition method of the plasma chamber in claim 3, wherein when in the repeating step (repeating until ignition is detected), the latter of the magnitude of the first voltage is less than the former of the magnitude of the first voltage (at the last sequence in Fig. 3A, the latter first voltage at the plasma ignition T3 is less than the previous first voltage of 0V).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103  as being unpatentable over Pankratz et al. 
Regarding claim 5, Pankratz et al. teaches the ignition method of the plasma in claim 1, 
where the ignition voltage applied to the chamber 220 may vary between a higher voltage and a lower voltage (see para [0033]), 
but does not teach the specific of the latter of the magnitude of the second voltage is greater than the former of the magnitude of the second voltage in the repeating step.
However, it would have been obvious one having ordinary skill in art before the effective filing date of the claimed invention to utilize Pankratz et al. teaching of ignition voltage being varied between higher and a lower voltage such that the latter of the magnitude of the second voltage is greater that the former of the magnitude of the second voltage in the repeating step, since it is been held that where the general condition of a claim are disclosed in the prior art, i.e. Pankratz et al. teaches the ignition voltage can be varied between higher and a lower voltage, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the latter of the magnitude of the second voltage is set to be greater than the former of the magnitude of the second voltage.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pankratz et al. in view of Gonzalez et al. (US Pat No. 7,115,185).
Regarding claim 9, Pankratz et al. teaches an ignition method of a plasma chamber (220 in Fig. 2) comprising steps (steps corresponding to the timing diagram Fig. 3A illustrates the changing of a voltage during a plasma ignition sequence, see para [0012]) of: 
(a’) starting softly an ignition voltage to a first voltage (see Fig. 3A where the starting offset voltage applied to the chamber being the first voltage being a negative voltage below zero volt, see para [0029]) wherein the ignition voltage is a DC voltage (see varying DC voltage applied to the chamber 220 through the operation of the switching device, see para [0028]),
(b’) decreasing the magnitude of the ignition voltage to a second voltage (the timing diagram Fig. 3A the second voltage being -1975 V as shown in Fig. 3A) after a first ignition time (duration from the time 0 to the time when the voltage decreased to -1975), 
(c’) increasing the magnitude of the ignition voltage to the first voltage after a second ignition time (after first T2 Dwell Time, the voltage increases from the second voltage -1975 v to the first voltage 0 v, where the latter of the magnitude of the first voltage being 0V and the former first voltage being the negative below zero volts after the first T1 ), and 
(d’) repeating the step (b’) and the step (c’) until the ignition is successful (repeating until ignition is detected, see para [0030]),
but does not teach the ignition voltage is a sinusoidal-wave voltage.
However, Gonzalez et al. teaches the plasma chamber excitation using CW waveform shown in Figs. 4A and 4 in place of the high and low amplitude pulses as shown in Fig. 2A and 2B in order to reduce the amount of power consumption (see col. 2, lines 39-55)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sinusoidal waveform of Gonzalez et al. in place of the DC pulsed signal of Pankratz et al. for the purpose of saving power consumption.
Regarding claim 10, Pankratz et al. in view of Gonzalez et al. teaches the ignition method of the plasma chamber in claim 9, wherein when the ignition voltage is negative (when the voltage is the first voltage being a negative voltage below zero volt), the magnitude of the first voltage is greater than the magnitude of the second voltage (the second voltage being -1975 v such that the first voltage being a negative voltage below zero volt is greater than-1975v).
Regarding claim 11, Pankratz et al. in view of Gonzalez et al. teaches the ignition method of the plasma chamber in claim 9, wherein when in the repeating step (repeating until ignition is detected), the latter of the magnitude of the first voltage is less than the former of the magnitude of the first voltage (at the last sequence in Fig. 3A, the latter first voltage at the plasma ignition T3 is less than the previous first voltage of 0V).
Regarding claim 12, Pankratz et al. in view of Gonzalez et al. teaches the ignition method of the plasma in claim 9, 
where the ignition voltage applied to the chamber 220 may vary between a higher voltage and a lower voltage (see para [0033]), 
but does not teach the specific of the latter of the magnitude of the second voltage is greater than the former of the magnitude of the second voltage in the repeating step.
However, it would have been obvious one having ordinary skill in art before the effective filing date of the claimed invention to utilize Pankratz et al. teaching of ignition voltage being varied between higher and a lower voltage such that the latter of the magnitude of the second voltage is greater that the former of the magnitude of the second voltage in the repeating step, since it is been held that where the general condition of a claim are disclosed in the prior art, i.e. Pankratz et al. teaches the ignition voltage can be varied between higher and a lower voltage, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the latter of the magnitude of the second voltage is set to be greater than the former of the magnitude of the second voltage.
Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. 
The applicant amended claim 1, and presented new set of claims 9-12, and argues that Pankratz fails teach the new limitations recited in the amended claim 1.
Firstly, applicants argue about Fig. 3A of Pankratz failing to teach the newly recited limitation of “the latter of the magnitude of the first voltage is different from the former of the magnitude of the second voltage” OR “the latter of the magnitude of the second voltage is different from the former of the magnitude of the second voltage” since the chamber voltage is constant during T2 and during T1 .
The examiner notes that Fig. 3A of Pankratz teaches the chamber voltage starts at an offset voltage at time 0 where the first voltage being a negative voltage below zero volt as discussed in para [0029] and stays for a time period from time 0 to the first T2 when the chamber voltage is decreased to -1975v which is the second voltage. Then after T2 Dwell Time the chamber voltage is increase to 0v which is the latter first voltage. It is also noted that the chamber voltage is decreased to -1975 v and then after T2 Dwell Time the chamber voltage is increased to a voltage level where the Plasma Ignition T3 starts, i.e. another latter first voltage which is less than the former first voltage of 0v. It is noted that the second voltage limitation being an alternative of the first voltage condition, i.e. OR condition where the first voltage condition is met since the former first voltage is different from the latter first voltage.
The examiner also notes that neither the benefits/improvements of minimizing the length of a discharge events, mitigating the effects of an electrical discharge nor the improvement protecting the cavity from damage to increase the life of the cavity provided by the amended claim 1 is not recited in the claim language.
Regarding newly presented claims 9-12, Pankratz in view of Gonzalez et al. teaches all the limitations as discussed above. In the field of the same endeavor of the plasma chamber excitation, Gonzalez et al. teaches the plasma chamber excitation using CW waveform shown in Figs. 4A and 4 in place of the high and low amplitude pulses as shown in Fig. 2A and 2B for reducing the amount of power consumption (see col. 2, lines 39-55).
Therefore, claims 1-5 and 9- 12 are finally rejected as stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
James H. Cho
Examiner, Art Unit 2844


 /ALEXANDER H TANINGCO/              Supervisory Patent Examiner, Art Unit 2844